Opinion concurrente y disidente en parte del
Juez Aso-ciado Señor Díaz Cruz.
El querellado Hugo Rubén Félix, abogado del deman-dado Damián Olmo en pleito sobre división de comunidad, solicitó y obtuvo de su cliente la suma de $3,820 bajo representación de que se destinaban a satisfacer la senten-cia. El cliente le entregó cheque certificado a la orden del demandante y el abogado, sin autorización ni conocimiento de una u otra parte endosó el cheque firmando el nombre del demandante Juan Olmo y convirtió su importe para su personal uso. Cerca de un año después, solicitó más dinero de su cliente con el pretexto de que la sentencia no había sido satisfecha en su totalidad, (1) y es entonces que el cliente va al banco que expidió el cheque y se enteró del falso endoso y desviación de los fondos. Confrontado el abogado con la revelación de su operación bancaria, dejó a su cliente satisfecho con un pagaré por la misma cantidad de $3,820 para el 8 de agosto de 1979, con interés al 10% anual. En septiembre de ese año el querellado pagó el principal del pagaré, sin intereses y la deficiencia en esa partida accesoria desencadenó este proceso al presentarse el cliente en octubre de 1979 con su queja a la oficina del Procurador General.
Estos hechos fueron objeto del cargo único en la que-rella ventilada ante el Comisionado especial Sr. Ramón Pérez de Jesús, cargo que fue admitido en su totalidad por el abogado, con la explicación, que mereció crédito al juzgador de hechos, (Conclusión Núm. 8 del Informe) de que a fines de 1977 y principios de 1978 estuvo enfermo, su labor profesional y sus ingresos decayeron sustancial-mente, infortunio que coincidió con la necesidad de pagar *676$4,000 de derechos de matrícula de una hija estudiante de medicina; que para este solo fin utilizó el dinero de su cliente. Justificó la restitución, sin intereses, con la infor-mación de que no había un contrato de servicios profe-sionales, que el pleito de división de comunidad no había terminado y continuaba representando a su cliente el demandado Damián Olmo en éste, y en otros asuntos por lo que saldaría los intereses con labor profesional. El cliente acompañó al querellado a la vista y estuvo presente durante su testimonio, aunque ninguna de las partes lo llamó como su testigo.
La querella se funda en el Canon 23 de Ética en su de-claración de que la naturaleza fiduciaria de las relaciones entre abogado y cliente las exige fundadas en la honradez absoluta; y que debe darse pronta cuenta del dinero u otros bienes del cliente que vengan a posesión del abogado, sin confundirlos o mezclarlos con sus bienes propios; y en el Canon 18 que impone al abogado la obligación ética de diligencia y saber en la defensa de los intereses de su cliente, debiendo actuar “en aquella forma que la pro-fesión jurídica en general estima adecuada y responsable”.
La reacción del querellado en todas las etapas de este procedimiento ha sido de candor y honesta admisión de los hechos. No intentó tender cortinas de humo, sino que confesó la flaqueza de su integridad ante la perentoria necesidad económica de su hija. Coincidimos con el criterio del señor Comisionado que la explicación del querellado podría atenuar mas no excusar de un todo su conducta. Mas no podemos colocarnos en plano de absoluta abstrac-ción y olvidarnos que el fracaso y la adversidad agobian al hombre que los resiste con la relativa fortaleza de sus principios. Los hechos no nos convencen de que el quere-llado se haya deteriorado en su fibra moral al punto de que deba sufrir una sanción extrema. Todavía mantiene la confianza de su cliente.
No ha habido, por tanto, extinción de la relación de *677abogado y cliente; por el contrario el continuado nexo profesional es evidencia de convalidación o ratificación de las actuaciones del abogado que usó propiedad de su cliente para atender obligaciones personales perentorias. Recuérdese que el cliente lleva su queja al Procurador General como simple recurso para cobrar los intereses del pagaré. Una vez asegurado el pago de dichos intereses continúa una relación normal con su abogado a quien sigue confiando su representación en éste y otros asuntos. Si la imputación de conducta no tolerada equivalente a apropiación ilegal fuera sincera, lo primero que hubiese resultado vulnerado y escindido radicalmente sería el vínculo contractual de esencial contenido de confianza que define la relación de abogado y cliente. Con su continuada retención del querellado como su abogado, con su presen-cia junto a éste durante toda la audiencia ante el Comisio-nado especial, el cliente que no lo ha despedido sino con-firmado su fe en él, personifica la más patente impugnación del dictamen de mayoría que separa al abogado de la pro-fesión indefinidamente. El desenlace inexplicable es que el Tribunal, que no puede estar al tanto de las especiales relaciones y acuerdos que rigen los negocios entre estas dos personas, pasa por alto una ratificación por conducta explícita, y condena al abogado al ostracismo del término indefinido. Considero que la mayoría evade los hechos del caso al perseguir abstracciones y rígidas clasificaciones de faltas éticas, en un campo donde los elementos subjetivos de la relación abogado-cliente son determinantes.
El Canon 23 de Ética Profesional infringido por el querellado ordena: “La naturaleza fiduciaria de las relacio-nes entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta. En particular, debe darse pronta cuenta del dinero u otros bienes del cliente que vengan a su posesión y no debe mezclarlos con sus propios bienes ni permitir que se mezclen.”
Del texto citado surge la relevancia de entender las *678relaciones fiduciarias entre abogado y cliente en este caso, definidas principalmente por la ratificación por el cliente de la conducta del abogado al punto de retenerlo y conser-varlo como su representante legal. Aceptamos que esa convalidación y preservación de confianza no alcanza el punto de exoneración frente a la exigencia de honradez absoluta, mas insistimos en que disminuye la falta del abogado y en consecuencia excluye la sanción extrema dic-tada por la mayoría. En nuestro orden social, si el quere-llado fuera un simple apoderado la extralimitación hubiese sido totalmente borrada por la ratificación del mandante. La regulación ética de la conducta profesional que tras-ciende en su severidad la contratación privada y que no queda satisfecha con la reconciliación de las partes, debe, sin embargo, atemperarse en sus efectos, y especialmente, en la sanción disciplinaria, a las circunstancias eximentes que afloran en la relación particular entre abogado y cliente. Fue la conveniencia privada de una parte en cobrar un balance de intereses lo que engendró este caso de ética. “Existe la posibilidad de que se subvierta el propósito de los Cánones cuando se esgrimen por partes en contienda como armas procesales.” (2)
En la evaluación ética la severidad de la sanción disci-plinaria no debe exceder la gravedad esencialmente cir-cunstancial de la falta. En nuestra profesión la separación por tiempo indefinido es la pena capital reservada para casos prima facie irredimibles. Rehusó sacrificar seres humanos en altar de abstracciones.
Limitaría la sanción de la conducta profesional del querellado a un año de suspensión en el ejercicio de la abogacía.

 A la fecha de la audiencia ante el Comisionado, estaba todavía por deter-minar el valor de la tierra en contienda y con ello el importe líquido de lo que debía pagarse el demandante en satisfacción de sentencia.


 Preámbulo del proyecto final de Cánones Uniformes de Conducta Profe-sional sometido el 30 mayo, 1981 por la Comisión especial de la Asociación Americana de Abogados.